Order entered January 3, 2017




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-01511-CR

                           LUIS ARMANDO QUIROZ, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the County Criminal Court No. 10
                                  Dallas County, Texas
                          Trial Court Cause No. MA-1470927-L

                                           ORDER
       On December 30, 2016, the clerk’s record was filed in this appeal. The documents in the

clerk’s record are arranged alphabetically.    Rule 1 of Appendix C to the Texas Rules of

Appellate Procedure provides that the trial court clerk must “(d) arrange the documents in

ascending chronological order, by date of filing or occurrence.” See TEX. R. APP. P. app. C.

       We STRIKE the December 30, 2016 clerk’s record and ORDER the Dallas County

Clerk to file, within TEN DAYS of the date of this order, the clerk’s record in chronological

order as mandated by the rules of appellate procedure.



                                                       /s/   ADA BROWN
                                                             JUSTICE